TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00111-CR
                                     NO. 03-06-00112-CR




                                 Ex parte Reymundo Moreno




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
                      NOS. 06-022-K26 & 06-060-C26,
         HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss these companion appeals is granted. See Tex. R. App.

P. 42.2(a). The appeals are dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed on Appellant’s Motion

Filed: May 31, 2006

Do Not Publish